Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted October 3, 2022, wherein claims 1, 6, 24, and 26 are amended and claim 23 is canceled.  This application is a continuation of US application 14/573352, now US patent 10617666, filed December 17, 2014, which claims benefit of foreign applications EP13197821.5, filed December 17, 2013, and EP14187228.3, filed October 1, 2014.
Claims 1, 3-8, 11-13, 16, 18, 22, and 24-26 are pending in this application.
Claims 1, 3-8, 11-13, 16, 18, 22, and 24-26 as amended are examined on the merits herein.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11-13, 16, 18, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al. (US pre-grant publication 2013/0046088, of record in previous action) in view of Eckhardt et al. (PCT international publication WO2007/093610, of record in previous action)
Base claim 1 is directed to a method of treating a metabolic disorder selected from various disorders including diabetes, hyperglycemia, and related conditions, in a feline animal comprising administering to the feline animal a SGLT-2 inhibitor having a particular formula which corresponds to the known compound velagliflozin.  Dependent claims 22 and 23 specify a particular dosage of the compound to be administered.  Dependent claims 3-10 specify particular features of the disease being treated.  Dependent claim 11 specifies that the feline is a cat.  Dependent claims 12-13 specify that the compound being administered is in a particular complex with an amino acid.  Dependent claims 16 and 18 specify particular features of the route and schedule of administration.
Liou et al. discloses compounds that inhibit SGLT, crystalline forms of said compounds, and methods of using these compounds, optionally in combination with other therapeutic agents, for treating diseases and conditions which are affected by SGLT inhibition. (p. 1 paragraph 6) The compounds are specifically SGLT2 inhibitors (p. 3 paragraph 40) and can be prepared as crystalline complexes with amino acids. (p. 4 paragraph 41) Liou et al. further discloses methods of using these compounds to treat diseases which can be affected by SGLT2 inhibition. (p. 4 paragraphs 45-46) The compounds themselves are C-glycosyl heteroaryl compounds having a structure that encompasses the claimed structure, in complex with one or two molar equivalents of an amino acid. (p. 4 paragraphs 47-48) The amino acid used for complexation can be for example L-proline. (p. 6 paragraph 75) These compositions can be administered by oral or parenteral administration. (p. 9 paragraphs 103 and 106) The disclosed compounds can be administered to treat diseases including type 1 or 2 diabetes, diabetic complications, hyperglycemia, insulin resistance, metabolic syndrome, obesity, and other diseases. (p. 10 paragraph 113) Subjects treatable using SGLT2 inhibitors include domestic animals such as cats. (p. 13 paragraph 123) Other agents which can be administered in combination with the disclosed compounds include insulin and insulin mimetics. (p. 11 paragraph 115) A preferred oral dosage for these compounds is 1-30 mg. (p. 13 paragraph 124) Liou et al. does not specifically disclose a method wherein the SGLT2 inhibitor has the structure recited in the instant claims.
Eckhardt et al. (PCT publication WO2007/093610, a publication specifically cited by Thomas et al.) discloses glucopyranosyl-substituted benzonitrile compounds having a structure which encompasses the compound used in the instant claims. (p. 2 lines 9-25, wherein R3 is cyclopropyl) These compounds are SGLT2 inhibitors. (p. 3 lines 1-8) They can be used to treat any condition normally treated in a subject by SGLT2 inhibition, (p. 24 lines 20-23) including for example type 1 or 2 diabetes and complications of diabetes, obesity and metabolic syndrome. (p. 24 lines 25-30) A preferred oral dosage is 1-100 mg, administered 1 to 4 times per day. (p. 25 lines 23-25) These compounds can be administered in combination with additional active agents including DPPIV inhibitors and insulin. (p. 26 lines 1-9) Then administered in combination with other active agents these compounds can be administered simultaneously or at staggered times. (p. 27 lines 17-22) The compounds can preferably be prepared as crystalline complexes with amino acids, including proline, at a 1:1 or 1:2 ratio. (p. 21 liens 1-3) In one example the specific compound recited in the claims is prepared. (p. 56 line 16 – p. 57 line 4)
It would have been obvious to use the specific claimed compound as the SGLT2 inhibitor, including as a 1:1 crystalline complex with proline, as the active agent in the therapeutic methods described by Liou et al., including in a method of treating a feline subject such as a cat.  One of ordinary skill in the art would have seen the prior art as suggesting or motivating this choice because the compounds described by Eckhardt are members of the generic class of SGLT2 inhibitors described by Liou et al. as being useful for treating the claimed conditions in domestic animals including cats.
With respect to the specific dosage described in claim 2, assuming for example a 50-100kg human subject, the dosage of 1-100 mg described by Eckhardt et al. would amount to a dosage of 0.01-2mg/kg, which falls within the range described in claim 2.  One of ordinary skill in the art would have therefore used this as an approximate starting dosage when determining the appropriate dosage to administer to an animal subject such as a cat.
For these reasons the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-8, 11-13, 16, 18, 22, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10617666. (of record in previous action, herein referred to as ‘666) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘666 anticipate the claimed invention.
Specifically claim 1 of ‘666 claims a method of treating a metabolic disorder in a feline subject comprising administering to the subject a SGLT2 inhibitor having a structure falling within the scope of the structure recited in instant claim 1, wherein the metabolic disorder is selected from various conditions which are the same as those recited in instant claim 1, and wherein the SGLT2 inhibitor is administered at a dose falling within the ranges recited in instant claims 22 and 23.  Dependent claims 2-9 of ‘666 specify the particular disorder being treated, which are the same disorders recited in instant claims 3-10.  Dependent claim 10 of ‘666 specifies that he feline is a cat, which is the same limitation specified by instant claim 11.  Dependent claim 11 of ‘666 specifies that the SGLT2 inhibitor is administered once per day, similarly to instant claim 18.  Claim 12 of ‘666 specifies further administering insulin to the feline, similarly to instant claim 19.  Claims 13-15 of ‘666 specify that the SGLT2 inhibitor is a crystalline complex with proline, similarly to instant claims 12-13.  With respect to instant claim 16, while the claims of ‘666 do not specify the route of administration, looking to the portions of the specification of ‘666 that provide support for the claims, it is noted that, for example, all of the actual examples of treatment of feline animals described by the disclosure of ‘666 involve oral administration of the compound. (see examples 1-11 in columns 31-16) Thus the claims of ‘666 can be seen to specifically anticipate oral administration of this compound.  Therefore the claims of ‘666 anticipate the claimed invention.
Applicant has declined to traverse this rejection.  Therefore it is maintained.

Claims 1, 3-8, 11, 16, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 27 of U.S. Patent No. 10220017. (of reference in previous action, herein referred to as ‘017) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘017 render the claimed invention obvious.  Specifically claim 1 of ‘017 claims a composition comprising the same compound recited in the present claims, and claim 27 of ‘017 comprises a method of treating a mammal comprising administering this composition to the mammal.  Claim 27 of ‘017 further specifically describes an embodiment wherein the mammal is a feline, which one of ordinary skill in the art would understand to mean a cat, and the disorder being treated can include diabetes, pre-diabetes, hyperglycemia, and obesity, for example, which are the same conditions recited in the claims as presently pending.  Therefore the claims of ‘017 anticipate the claimed invention.  With respect to present claim 16, this claim specifies that the compound is administered orally or parenterally.  Claim 5 of ‘017 specifies that the composition comprises a flavoring agent, which one of ordinary skill in the art would have recognized as specifically suggesting that it is intended for oral administration, rendering present claim 16 obvious.

Response to Arguments
	Applicant’s arguments, submitted October 3, 2022, and November 15, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that the teachings of the references are generic to many different compounds and species of animals, and that specifically administering the claimed compound (velagliflozin) to a feline subject is possible only with improper hindsight.  However, what the generic teachings of Liou and Eckhardt would actually suggest to one of ordinary skill in the art is that SGLT2 inhibitors are a broad, widely known class of compounds and that furthermore that Liou expected them to be usable in both humans and nonhuman animals, with dogs and cats being two specifically recited examples.  This amounts to a general expectation of predictability in the use of these agents by those of ordinary skill in the art.  Applicant’s arguments amount to the assertion that using a SGLT2 inhibitor to treat cats would not be predictable, either because treating cats with oral hypoglycemic agents is difficult and unpredictable, or because finding an appropriate dosage for treatment of a new species with a drug developed for humans is unpredictable.
	With respect to the use of oral hypoglycemic agents in new species, while Applicant points to references including Palm et al. and Sparkes et al. to show that insulin therapy is much preferred in cats and that oral hypoglycemic agents other than glipizide are not supported by good evidence, Palm et al. actually discloses that quite a few different oral hypoglycemic agents have been tested in cats, with at least some positive results for sulfonylureas, meglitinides, biguanides, and thiazolidinediones.  This actually serves as evidence that those of ordinary skill in the art actually consider therapy with oral hypoglycemic agents to be a useful approach for treating diabetic cats, and would have a reasonable expectation of success in developing an appropriate therapy for these agents.  With respect to the dosage of SGLT2 inhibitor, as has been discussed in previous office actions, the reference Mahmood et al. and the general state of the art disclose that experimentation to determine an appropriate dosage in a new species must be done before a drug can be reliably used in said species, but such experimentation is routine and does not present an excessive obstacle to determining the appropriate therapeutic dosage.
	Regarding the declaration under 37 CFR 1.132 by Carla Kroh submitted November 15, 2022, paragraphs 1-11 of the declaration amount to no more than argument and statement of the declarant’s opinion that the claims are not obvious over the cited art.  Paragraphs 12-15 describe a study performed by the declarant establishing that velagliflozin is safe for administration to healthy cats in doses of up to 5.0 mg/kg bodyweight.  While the declarant sates that “It was even more surprising that such high doses of velagliflozin used in the target animal tolerance study of 3.0 and 5.0 mg/kg bodyweight did not cause clinical hypoglycemia,” no evidence is presented as to why one of ordinary skill in the art would have expected this dosage to produce unacceptable hypoglycemia.  In fact, studies in human patients indicate that hypoglycemia is not a major side effect of SGLT2 inhibitors, (See Abdul-Ghani et al. p. 236 left column, “Safety” and Rosenstock et al. p. 1476 left column second paragraph, both included with PTO-892) and Applicant has not provided any reason that one of ordinary skill in the art would have expected it to be an adverse effect in cats. Overall, the declarant appears merely to have preformed the routine experimentation described previously and achieved more or less the expected result, discovering an administration schedule that can be safely administered to cats.  Therefore the declaration provides no evidence of unexpected results.

The following new grounds of rejection are introduced:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 11-13, 16, 18, 22, and 24-26  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 17/176285 (US pre-grant publication 2021/0260090, Cited in PTO-892, herein referred to as ‘285) in view of Liou et al. (US pre-grant publication 2013/0046088, of record in previous action)
Claim 1 of ‘285 claims a method for treatment or prevention of one or more cardiac diseases in a feline animal comprising administering an SGLT2 inhibitor to the feline animal at a dosage of 0.1-1 mg/kg bodyweight.  Dependent claim 6 of ‘285 further defines the SGLT2 inhibitor as being one of a number of compounds including velagliflozin. (compound 2) The claims of ‘285 do not specifically disclose a method of treating one of the specific metabolic disorders recited in the present claims.
However Liou et al. discloses as discussed previously under 35 USC 103.  In particular, Liou et al discloses treating metabolic disorders including those recited in the present claims using a SGLT2 inhibitor, and discloses cats as being among subjects treatable in this manner.  It would have been obvious to one of ordinary skill in the art at the time of the invention to administer velagliflozin to cats suffering from metabolic disorders such as diabetes.  One of ordinary skill in the art would have seen the claims of ‘285 as disclosing that velagliflozin can safely and effectively be administered to cats and establishing an effective dosage, thereby indicating that it can be used in other therapeutic methods such as those described by Liou et al., of treating different conditions in cats by inhibiting SGLT2.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3-8, 11-13, 16, 18, and 24-26  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/844522 (US pre-grant publication 2020/0237794, Cited in PTO-892, herein referred to as ‘522) in view of Liou et al. (US pre-grant publication 2013/0046088, of record in previous action)
Claim 1 of ‘533 claims a method for treatment or prevention of a metabolic disorder in an equine animal comprising administering an SGLT2 inhibitor to the feline animal at a dosage of 0.01-5 mg/kg bodyweight.  Dependent claim 2 of ‘533 further defines the SGLT2 inhibitor as being one of a number of compounds including velagliflozin. (compound 18 when R3 is cyclopropyl) The claims of ‘522 do not specifically disclose a method of treating a feline subject with an SGLT2 inhibitor such as velagliflozin.
However Liou et al. discloses as discussed previously under 35 USC 103.  In particular, Liou et al discloses treating metabolic disorders including those recited in the present claims using a SGLT2 inhibitor, and discloses cats as being among subjects treatable in this manner.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to administer velagliflozin as the SGLT2 inhibitor in the therapeutic methods described by Liou et al., including to a cat as a subject.  One of ordinary skill in the art would have been motivated to use velagliflozin in the method described by Liou et al. because Liou et al. discloses that SGLT2 inhibitors can be used to treat metabolic disorders in subjects including cats. 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3-8, 11-13, 16, 18, 22, and 24-26  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application No. 17/873638 (US pre-grant publication 2022/0378737, Cited in PTO-892, herein referred to as ‘638) in view of Liou et al. (US pre-grant publication 2013/0046088, of record in previous action)
Claim 1 of ‘638 claims a method for treatment or prevention of a metabolic disorder in a canine animal comprising administering an SGLT2 inhibitor to the feline animal at a dosage of 0.01-5 mg/kg bodyweight.  Dependent claim 5 of ‘638 further defines the SGLT2 inhibitor as being one of a number of compounds including velagliflozin. (compound 2) The claims of ‘638 do not specifically disclose a method of treating a feline subject with an SGLT2 inhibitor such as velagliflozin.
However Liou et al. discloses as discussed previously under 35 USC 103.  In particular, Liou et al discloses treating metabolic disorders including those recited in the present claims using a SGLT2 inhibitor, and discloses cats as being among subjects treatable in this manner.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to administer velagliflozin as the SGLT2 inhibitor in the therapeutic methods described by Liou et al., including to a cat as a subject.  One of ordinary skill in the art would have been motivated to use velagliflozin in the method described by Liou et al. because Liou et al. discloses that SGLT2 inhibitors can be used to treat metabolic disorders in subjects including cats. 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3-8, 11-13, 16, 18, 22, and 24-26  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10864225 (Cited in PTO-892, herein referred to as ‘225) in view of Liou et al. (US pre-grant publication 2013/0046088, of record in previous action)
Claim 1 of ‘225 claims a method of treating a metabolic disorder in an equine animal comprising administering velagliflozin to the equine animal in a dosage of 0.01 to 1 mg/kg body weight.  The claims of ‘225 do not specifically disclose a method of treating a feline subject with an SGLT2 inhibitor such as velagliflozin.
However Liou et al. discloses as discussed previously under 35 USC 103.  In particular, Liou et al discloses treating metabolic disorders including those recited in the present claims using a SGLT2 inhibitor, and discloses cats as being among subjects treatable in this manner.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to administer velagliflozin as the SGLT2 inhibitor in the therapeutic methods described by Liou et al., including to a cat as a subject.  One of ordinary skill in the art would have been motivated to use velagliflozin in the method described by Liou et al. because Liou et al. discloses that SGLT2 inhibitors can be used to treat metabolic disorders in subjects including cats. 

Claims 1, 3-8, 11-13, 16, 18, 22, and 24-26  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10688116 (Cited in PTO-892, herein referred to as ‘116) in view of Liou et al. (US pre-grant publication 2013/0046088, of record in previous action)
Claim 1 of ‘116 claims a method of treating a metabolic disorder in an equine animal comprising administering velagliflozin to the equine animal.  Claim 11 of ‘116 specifies that the dosage is 0.3-0.4 mg/kg.  The claims of ‘116 do not specifically disclose a method of treating a feline subject with an SGLT2 inhibitor such as velagliflozin.
However Liou et al. discloses as discussed previously under 35 USC 103.  In particular, Liou et al discloses treating metabolic disorders including those recited in the present claims using a SGLT2 inhibitor, and discloses cats as being among subjects treatable in this manner.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to administer velagliflozin as the SGLT2 inhibitor in the therapeutic methods described by Liou et al., including to a cat as a subject.  One of ordinary skill in the art would have been motivated to use velagliflozin in the method described by Liou et al. because Liou et al. discloses that SGLT2 inhibitors can be used to treat metabolic disorders in subjects including cats. 

Claims 1, 3-8, 11-13, 16, 18, 22 and 24-26  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10603300 (Cited in PTO-892, herein referred to as ‘300) in view of Liou et al. (US pre-grant publication 2013/0046088, of record in previous action)
Claim 1 of ‘300 claims a method of treating a metabolic disorder in a canine animal comprising administering velagliflozin to the canine animal in a dose of 0.01-1.0 mg/kg.  The claims of ‘300 do not specifically disclose a method of treating a feline subject with an SGLT2 inhibitor such as velagliflozin.
However Liou et al. discloses as discussed previously under 35 USC 103.  In particular, Liou et al discloses treating metabolic disorders including those recited in the present claims using a SGLT2 inhibitor, and discloses cats as being among subjects treatable in this manner.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to administer velagliflozin as the SGLT2 inhibitor in the therapeutic methods described by Liou et al., including to a cat as a subject.  One of ordinary skill in the art would have been motivated to use velagliflozin in the method described by Liou et al. because Liou et al. discloses that SGLT2 inhibitors can be used to treat metabolic disorders in subjects including cats. 

Claims 1, 3-8, 11-13, 16, 18, 22 and 24-26  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11433045 (Cited in PTO-892, herein referred to as ‘045) in view of Liou et al. (US pre-grant publication 2013/0046088, of record in previous action)
Claim 1 of ‘045 claims a method of treating a metabolic disorder in a canine animal comprising administering velagliflozin to the canine animal in a dose of less than 2.0 mg/kg.  The claims of ‘045 do not specifically disclose a method of treating a feline subject with an SGLT2 inhibitor such as velagliflozin.
However Liou et al. discloses as discussed previously under 35 USC 103.  In particular, Liou et al discloses treating metabolic disorders including those recited in the present claims using a SGLT2 inhibitor, and discloses cats as being among subjects treatable in this manner.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to administer velagliflozin as the SGLT2 inhibitor in the therapeutic methods described by Liou et al., including to a cat as a subject.  One of ordinary skill in the art would have been motivated to use velagliflozin in the method described by Liou et al. because Liou et al. discloses that SGLT2 inhibitors can be used to treat metabolic disorders in subjects including cats. 

Claims 1, 3-8, 11-13, 16, 18, 22 and 24-26  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10555958 (Cited in PTO-892, herein referred to as ‘958) in view of Liou et al. (US pre-grant publication 2013/0046088, of record in previous action)
Claim 1 of ‘958 claims a method of treating a metabolic disorder in an equine animal comprising administering velagliflozin to the equine animal.  Claim 7 specifies a dosage of 0.01-5 mg/kg per day.  The claims of ‘958 do not specifically disclose a method of treating a feline subject with an SGLT2 inhibitor such as velagliflozin.
However Liou et al. discloses as discussed previously under 35 USC 103.  In particular, Liou et al discloses treating metabolic disorders including those recited in the present claims using a SGLT2 inhibitor, and discloses cats as being among subjects treatable in this manner.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to administer velagliflozin as the SGLT2 inhibitor in the therapeutic methods described by Liou et al., including to a cat as a subject.  One of ordinary skill in the art would have been motivated to use velagliflozin in the method described by Liou et al. because Liou et al. discloses that SGLT2 inhibitors can be used to treat metabolic disorders in subjects including cats. 

Claims 1, 3-8, 11-13, 16, 18, and 24-26  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 7776830 (Cited in PTO-892, herein referred to as ‘830) in view of Liou et al. (US pre-grant publication 2013/0046088, of record in previous action)
Claim 1 of ‘830 claims a compound having a structure which includes velagliflozin as an embodiment, when R3 is cyclopropyl.  Claim 5 claims a method of treating a condition such as diabetes in a subject comprising administering this compound to the subject.  The claims of ‘830 do not specifically disclose a method of treating a feline subject with an SGLT2 inhibitor such as velagliflozin.
However Liou et al. discloses as discussed previously under 35 USC 103.  In particular, Liou et al discloses treating metabolic disorders including those recited in the present claims using a SGLT2 inhibitor, and discloses cats as being among subjects treatable in this manner.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to administer velagliflozin as the SGLT2 inhibitor in the therapeutic methods described by Liou et al., including to a cat as a subject.  One of ordinary skill in the art would have been motivated to use velagliflozin in the method described by Liou et al. because Liou et al. discloses that SGLT2 inhibitors can be used to treat metabolic disorders in subjects including cats. 

Claims 1, 3-8, 11-13, 16, 18, and 24-26  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 9145434 (Cited in PTO-892, herein referred to as ‘434) in view of Liou et al. (US pre-grant publication 2013/0046088, of record in previous action)
Claim 1 of ‘434 claims a complex containing the compound 1-cyano-2-(4-cyclopropyl-benzyl)-4-beta-D-glucopyranos-1-yl)benzene, (velagliflozin) which is the compound recited in the present claims.  Claim 12 claims a method of treating a condition such as diabetes in a subject comprising administering this compound to the subject.  The claims of ‘434 do not specifically disclose a method of treating a feline subject with an SGLT2 inhibitor such as velagliflozin.
However Liou et al. discloses as discussed previously under 35 USC 103.  In particular, Liou et al discloses treating metabolic disorders including those recited in the present claims using a SGLT2 inhibitor, and discloses cats as being among subjects treatable in this manner.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to administer velagliflozin as the SGLT2 inhibitor in the therapeutic methods described by Liou et al., including to a cat as a subject.  One of ordinary skill in the art would have been motivated to use velagliflozin in the method described by Liou et al. because Liou et al. discloses that SGLT2 inhibitors can be used to treat metabolic disorders in subjects including cats. 

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	12/7/2022